TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00302-CV


                                Appellant, Kevin Wiley//
            Cross-Appellant, Gene Fogle, Individually and d/b/a AAA Allstor #2

                                               v.

               Appellee, Gene Fogle, Individually and d/b/a AAA Allstor #2//
                               Cross-Appellee, Kevin Wiley


                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 297,006-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant Kevin Wiley has filed an unopposed motion to dismiss his appeal. We

grant appellant’s motion and dismiss his appeal. See Tex. R. App. P. 42.1(a). The appeal filed

by cross-appellant Gene Fogle, Individually and d/b/a AAA Allstor #2, will continue. We have

amended the style of the case to reflect the dismissal of appellant Kevin Wiley: Gene Fogle,

Individually and d/b/a AAA Allstor #2, Appellant v. Kevin Wiley, Appellee.

              It is ordered on May 23, 2019.



Before Justices Goodwin, Baker, and Triana